Case 2:17-cv-10310-VAR-SDD   ECF
        Case 8:17-cv-00361-TDC   No. 138 292-1
                               Document   filed 07/10/19   PageID.2732
                                                  Filed 07/12/19 Page 1 ofPage
                                                                           21 1 of 21



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

  ARAB AMERICAN CIVIL RIGHTS
  LEAGUE, et al.,

        Plaintiffs,
  v.                                               Case No. 17-10310
                                                   Honorable Victoria A. Roberts
  DONALD TRUMP, et al.,

       Defendants.
  ______________________________/


                ORDER DENYING DEFENDANTS’ MOTION TO DISMISS
               PLAINTIFFS’ THIRD AMENDED COMPLAINT [ECF No. 128]


  I.    INTRODUCTION

        On September 24, 2017, President Donald J. Trump issued Proclamation No.

  9645, “Enhancing Vetting Capabilities and Processes for Detecting Attempted Entry into

  the United States by Terrorists or Other Public-Safety Threats” (the “Proclamation”), 82

  Fed. Reg. 45161 (Sept. 27, 2017).

        Four individuals and five organizations (“Plaintiffs”) bring a constitutional

  challenge to the Proclamation, claiming that it violates: (1) the Establishment Clause of

  the First Amendment (Count I); (2) the equal protection component of the Fifth

  Amendment’s Due Process Clause (Count II); and (3) their First Amendment rights to

  freedom of speech and association (Count III).

        Before the Court is Defendants’ Motion to Dismiss Plaintiffs’ Third Amended

  Complaint. The Court DENIES the Motion.
Case 2:17-cv-10310-VAR-SDD   ECF
        Case 8:17-cv-00361-TDC   No. 138 292-1
                               Document   filed 07/10/19   PageID.2733
                                                  Filed 07/12/19 Page 2 ofPage
                                                                           21 2 of 21



  II.    BACKGROUND

         A.     The Proclamation

         The Proclamation was the third iteration of the President’s efforts to ban the entry

  of nationals from certain predominantly Muslim countries into the United States. See

  Exec. Order 13,769, “Protecting the Nation from Foreign Terrorist Entry into the United

  States” (“EO-1”), 82 Fed. Reg. 8977 (Jan. 27, 2017); Exec. Order 13,780, “Protecting

  the Nation from Foreign Terrorist Entry into the United States” (“EO-2”), 82 Fed. Reg.

  13209 (Mar. 9, 2017).

         Preceding EO-1, EO-2, and the Proclamation, President Trump, as a presidential

  candidate, president-elect, and President, repeatedly made public statements exhibiting

  prejudice against Muslims and describing his desire and intention to prevent Muslims

  from entering the United States. For example, on December 7, 2015, then candidate

  Trump published a “Statement on Preventing Muslim Immigration” on his campaign

  website in which he “call[ed] for a total and complete shutdown of Muslims entering the

  United States until our country’s representatives can figure out what is going on.” On

  March 9, 2016 during a televised interview, he stated: “I think Islam hates us” and “[W]e

  can’t allow people coming into this country who have this hatred of the United States . . .

  and [of] people that are not Muslim.”

         In the summer of 2016, President Trump had Rudolph Giuliani, a campaign

  advisor, establish a commission to advise President Trump on his proposed Muslim

  ban; in a television interview, Giuliani explained that President Trump directed him to

  put the “Muslim ban” into effect “legally.” In early July 2016, Giuliani indicated that his




                                                2
Case 2:17-cv-10310-VAR-SDD   ECF
        Case 8:17-cv-00361-TDC   No. 138 292-1
                               Document   filed 07/10/19   PageID.2734
                                                  Filed 07/12/19 Page 3 ofPage
                                                                           21 3 of 21



  commission caused President Trump’s proposal to shift from a “general ban” to “very

  specific, targeted criteria” focusing on specific countries.

         President Trump quickly adopted the commission’s recommended strategy for

  putting the “Muslim ban” into effect “legally.” For instance, in a July 24, 2016 interview,

  President Trump stated that he would accomplish his Muslim ban by barring entry from

  certain “territor[ies]” because “[p]eople were so upset when I used the word ‘Muslim.’”

  During a debate on October 9, 2016, one month before the election, President Trump

  stated that “[t]he Muslim Ban is something that in some form has morphed into extreme

  vetting from certain areas of the world.”

         On March 6, 2017 – a month after EO-1 was enjoined – President Trump issued

  EO-2. On March 15, 2017, the United States District Court for the District of Hawaii

  granted a temporary restraining order against EO-2. In a rally that same evening,

  President Trump said EO-2 “was a watered-down version of the first order” and “I think

  we ought to go back to the first one and go all the way, which is what I wanted to do in

  the first place.”

         While the legality of EO-2 was litigated, President Trump continued making

  statements reflecting his intention to fulfill his campaign promise to block the entry of

  Muslims into the United States. On June 5, 2017, President Trump tweeted: “The

  lawyers and courts can call it whatever they want, but I am calling it what we need and

  what it is, a TRAVEL BAN!” President Trump expressed his intent to issue a third travel

  ban for the same purpose, stating that the Justice Department “should have stayed with

  the original Travel Ban, not the watered down, politically correct version” and that there

  should be a “much tougher version” of the ban. On September 15, 2017, nine days



                                                3
Case 2:17-cv-10310-VAR-SDD   ECF
        Case 8:17-cv-00361-TDC   No. 138 292-1
                               Document   filed 07/10/19   PageID.2735
                                                  Filed 07/12/19 Page 4 ofPage
                                                                           21 4 of 21



  before the release of the Proclamation, President Trump tweeted that “the travel ban

  into the United States should be far larger, tougher, and more specific – but stupidly,

  that would not be politically correct!”

         On September 24, 2017, EO-2 expired, and President Trump issued the

  Proclamation the same day. He stated, “The travel ban: the tougher, the better.”

         On November 25, President Trump tweeted, “need the BAN.” On November 29,

  2017, President Trump retweeted links to three anti-Muslim videos which portrayed

  Muslim individuals committing acts of violence. In response to questions about those

  videos and whether President Trump thought Muslims are a threat to the United States,

  the President’s deputy press secretary stated that “the President has been talking about

  these security issues for years now, from the campaign trail to the White House,” and

  he “has addressed these issues with the travel order that he issued earlier this year and

  the companion proclamation.”

         On October 17, 2017, the United States District Court for the District of Hawaii

  enjoined enforcement of the Proclamation; it found that the plaintiffs were likely to

  succeed on their claim that the Proclamation exceeded the scope of the President’s

  statutory authority under the Immigration and Nationality Act (“INA”), 8 U.S.C. §§

  1182(f) and 1185(a), as well as their claim that the Proclamation violates the INA’s

  prohibition on nationality-based discrimination with respect to the issuance of immigrant

  visas, § 1152(a)(1)(A). Hawaii v. Trump, 265 F. Supp. 3d 1140, 1158-59 (D. Haw.),

  aff’d in part, vacated in part, 878 F.3d 662 (9th Cir. 2017), cert. granted, 138 S. Ct. 923

  (2018), and rev’d and remanded, 138 S. Ct. 2392 (2018).




                                               4
Case 2:17-cv-10310-VAR-SDD   ECF
        Case 8:17-cv-00361-TDC   No. 138 292-1
                               Document   filed 07/10/19   PageID.2736
                                                  Filed 07/12/19 Page 5 ofPage
                                                                           21 5 of 21



         That same day, the United States District Court for the District of Maryland

  entered a preliminary injunction against enforcement of Section 2(c) of the

  Proclamation. Int'l Refugee Assistance Project v. Trump, 265 F. Supp. 3d 570 (D. Md.

  2017), aff’d, 883 F.3d 233 (4th Cir. 2018), judgment vacated, 138 S. Ct. 2710 (2018). In

  relevant part, the Maryland court held that plaintiffs were likely to succeed on their claim

  that the Proclamation violates the Establishment Clause. Id. at 628-29.

         The Government appealed the injunctions. The Supreme Court granted a stay of

  the injunctions pending disposition of the Government’s appeals. The Fourth and Ninth

  Circuits affirmed the injunctions entered by the Districts of Maryland and Hawaii. The

  Supreme Court granted the Government’s petition for a writ of certiorari in both cases.

         On June 26, 2018, the Supreme Court held that the plaintiffs had not

  demonstrated a likelihood of success on their claim that the Proclamation violated the

  Establishment clause. Trump v. Hawaii, –– U.S. ––, 138 S. Ct. 2392, 2423 (2018).

  Although not particularly relevant to any of Plaintiffs’ claims here, the Court also

  overruled the plaintiffs’ statutory challenges under the INA, finding that the Proclamation

  did not exceed the President’s authority under 8 U.S.C. § 1182(f). Id. at 2412, 2415.

         B.     The Proclamation

         In a recent decision deciding a similar motion to dismiss by the Government, see

  Int’l Refugee Assistance Project v. Trump (“IRAP”), 373 F. Supp. 3d 650 (D. Md. 2019),

  the United States District Court for the District of Maryland succinctly summarizes the

  relevant aspects of the Proclamation:

         The Proclamation states that “absent the measures set forth in this
         proclamation, the immigrant and nonimmigrant entry into the United
         States” of nationals from Chad, Iran, Libya, North Korea, Somalia, Syria,
         Venezuela, and Yemen (the “Designated Countries”) “would be

                                               5
Case 2:17-cv-10310-VAR-SDD   ECF
        Case 8:17-cv-00361-TDC   No. 138 292-1
                               Document   filed 07/10/19   PageID.2737
                                                  Filed 07/12/19 Page 6 ofPage
                                                                           21 6 of 21



        detrimental to the interests of the United States.” Procl. pmbl. Specifically,
        the Proclamation suspends the entry of all immigrants from seven of the
        eight Designated Countries, excepting only Venezuela. The ban on entry
        by nonimmigrants is “more tailored,” with a narrower ban imposed on
        countries with mitigating circumstances such as a willingness to play a
        substantial role in combating terrorism. Id. § 1(h)(iii).

        As justification for the ban, the Proclamation references a July 9, 2017
        report by the Acting Secretary of Homeland Security, issued pursuant to
        the requirements of EO-2, describing a “worldwide review” conducted in
        consultation with the Secretary of State and the Director of National
        Intelligence. In that review, these officials selected baseline criteria for
        assessing the sufficiency of the information provided by foreign
        governments to permit the United States to confirm the identities of
        individuals seeking to enter the country and make a security assessment
        about them. Id. § 1(c) . . . .

        According to the Proclamation, pursuant to the process set forth in EO-2,
        nearly 200 countries were evaluated based on the criteria. Of those, 16
        nations were found to be “inadequate” and 31 were found to be at risk of
        becoming so. In accordance with Section 2(d) of EO-2, those nations were
        given 50 days to bring their information-sharing practices into compliance
        with the United States'[] expectations. At the end of that 50-day period,
        eight countries were determined to have continued inadequate
        information-sharing practices: Chad, Iran, Iraq, Libya, North Korea, Syria,
        Venezuela, and Yemen. In a September 15, 2017 report to the President[],
        the Acting Secretary of Homeland Security recommended that entry
        restrictions be imposed on all of those countries with the exception of Iraq.
        Although Somalia's information-sharing practices were found to be
        adequate, the Acting Secretary of Homeland Security recommended that
        Somalia also be subjected to entry restrictions. Venezuela is the only
        designated country for which entry of immigrants is not suspended.
        Limitations on the entry of Venezuelan nationals are confined to barring
        entry of specific government officials and their immediate family members,
        who are suspended from traveling to the United States on B-1, B-2, and B-
        1/B-2 visas.

        In addition to providing exceptions for lawful permanent residents, dual
        nationals if traveling on a passport issued by a non-designated country,
        and foreign nationals who have been granted asylum status or who have
        been already admitted to the United States as refugees, the Proclamation
        provides for waivers, to be granted on a case-by-case basis by either a
        State Department consular officer or an official of United States Customs
        and Border Protection (“CBP”), based on criteria to be developed by the
        Secretary of State and the Secretary of Homeland Security. The
        Proclamation expressly provides that waivers may be granted only upon a

                                              6
Case 2:17-cv-10310-VAR-SDD   ECF
        Case 8:17-cv-00361-TDC   No. 138 292-1
                               Document   filed 07/10/19   PageID.2738
                                                  Filed 07/12/19 Page 7 ofPage
                                                                           21 7 of 21



         showing that (1) denying entry would cause the foreign national undue
         hardship; (2) allowing entry would not pose a national security or public
         safety threat; and (3) entry would be in the national interest.

         The Proclamation went into effect when it was published as to foreign
         nationals then barred by EO-2. For all other covered foreign nationals, it
         became effective on October 18, 2017. On April 10, 2018, Chad was
         removed from the list of Designated Countries.

  IRAP, 373 F. Supp. 3d at 655-56.

         C.     Plaintiffs’ Third Amended Complaint

         After the Supreme Court vacated the injunctions entered by the Maryland and

  Hawaii courts related to the Proclamation, Plaintiffs filed the Third Amended Complaint.

         The four individual Plaintiffs – Hend Alshawish, Salim Alshawish, Fahmi Jahaf,

  and Kaltum Saleh (the “Individual Plaintiffs”) – reside in the United States and have

  applied for immigrant visas for immediate relatives – spouses, parents, and minor

  children who are citizens of either Yemen or Somalia – to join them in the United States.

  The Individual Plaintiffs seek to represent a purported class of persons in the United

  States whose ability to reunite with family members is hindered by the Proclamation.

         The five organizational Plaintiffs – Arab American Civil Rights League, American

  Civil Liberties Union of Michigan, American Arab Chamber of Commerce, Arab

  American and Chaldean Council, and Arab American Studies Association (collectively

  the “Organizational Plaintiffs”) – seek to represent the interests of the Individual

  Plaintiffs, their members and/or clients, and their own free speech interests in

  sponsoring nationals of the Designated Countries to the United States.

         Plaintiffs say the Proclamation violates: (1) the Establishment Clause of the First

  Amendment to the United States Constitution (Count I); (2) the equal protection




                                                7
Case 2:17-cv-10310-VAR-SDD   ECF
        Case 8:17-cv-00361-TDC   No. 138 292-1
                               Document   filed 07/10/19   PageID.2739
                                                  Filed 07/12/19 Page 8 ofPage
                                                                           21 8 of 21



  component of the Fifth Amendment’s Due Process Clause (Count II); and (3) their First

  Amendment rights to freedom of speech and association (Count III).

         The Third Amended Complaint describes in great detail, President Trump’s

  statements expressing his intent to prevent Muslims from entering the United States

  and demonstrating his longstanding hostility toward Muslims and Islam, including

  statements surrounding the development and implementation of EO-1, EO-2, and the

  Proclamation. Plaintiffs say the Proclamation, like the first two Executive Orders, is

  motivated by an unconstitutional targeting of Muslims, and it bears no rational or

  legitimate relationship to the national security concerns it purports to advance. Among

  other things, Plaintiffs claim that the Department of Homeland Security previously

  concluded that targeting the countries designated by EO-1 was not rationally related to

  combating terrorism, demonstrating that the Proclamation’s entry restrictions are not

  rationally related to its purported objective.

         Plaintiffs also say there are several inconsistencies between the results of the

  Homeland Security review and the Proclamation’s entry restrictions and bans, which

  further show that the purpose of the travel ban was to target Muslims. For example,

  Plaintiffs say the Proclamation retains Somalia on the list of banned countries even

  though it expressly admits that Somalia meets Homeland Security’s “baseline” for ability

  to evaluate terrorist threats. On the other hand, Plaintiffs say the Homeland Security

  review identified 16 countries with “inadequate” screening protocols and information-

  sharing practices, but the Proclamation only targeted eight countries – six of which are

  majority Muslim.




                                                   8
Case 2:17-cv-10310-VAR-SDD   ECF
        Case 8:17-cv-00361-TDC   No. 138 292-1
                               Document   filed 07/10/19   PageID.2740
                                                  Filed 07/12/19 Page 9 ofPage
                                                                           21 9 of 21



         Moreover, Plaintiffs claim that the exceptions to the visa suspensions are not

  rationally related to a national security interest. Although the Proclamation indicates

  that its restrictions are necessary for increased information sharing between the

  Designated Countries and the United States and acknowledges that immigrants

  generally receive more extensive vetting than nonimmigrants, the Proclamation bans

  immigrant visas from the Designated Countries but allows entry on some nonimmigrant

  visas. Plaintiffs claim that this does not accomplish increased information sharing.

  Based on the Proclamation’s acknowledgement that immigrants have “more enduring

  rights” than non-immigrant visitors and are “more difficult to remove,” Plaintiffs say the

  true concern is not information sharing; it is preventing individuals from the majority-

  Muslim countries from becoming part of the American community.

         Plaintiffs say other features of the Proclamation also demonstrate its

  discriminatory purpose. Plaintiffs claim that the Proclamation added North Korea and

  Venezuela, two non-Muslim-majority countries, to the list of countries for the first time in

  an effort to cover up the discrimination against Muslims and disguise the Proclamation

  as religion-neutral, because the Proclamation has little to no practical effect on foreign

  nationals from those countries. Moreover, Plaintiffs allege in detail that the

  Proclamation’s waiver process – which would exempt individuals from the entry

  restrictions on a case-by-case basis – is a sham. Plaintiffs claim that publicly available

  data regarding the rate at which waivers are granted provide even more evidence that

  the Government enforces a de facto Muslim ban, notwithstanding the Proclamation’s

  waivers and exceptions.




                                               9
Case 2:17-cv-10310-VAR-SDD   ECF
        Case 8:17-cv-00361-TDC   No. 138 292-1
                               Document   filed 07/10/19   PageID.2741
                                                  Filed 07/12/19 Page 10 Page
                                                                         of 21 10 of 21



         Defendants move to dismiss Plaintiffs’ Third Amended Complaint. The motion is

  fully briefed, and the parties each notified the Court of supplemental authority.

  III.   LEGAL STANDARD

         A motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) tests a

  complaint’s legal sufficiency. The federal rules require that a complaint contain a “short

  and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R.

  Civ. P. 8(a)(2). Indeed, “[t]o survive a motion to dismiss, a complaint must contain

  sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on

  its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

  Twombly, 550 U.S. 544, 570 (2007)). A claim is plausible where the facts allow the

  Court to infer that the defendant is liable for the misconduct alleged. Id. This requires

  more than “bare assertions of legal conclusions”; a plaintiff must provide the “grounds”

  of his or her “entitlement to relief.” League of United Latin Am. Citizens v. Bredesen,

  500 F.3d 523, 527 (6th Cir. 2007); Twombly, 550 U.S. at 555 (while detailed factual

  allegations are not required, a pleading must offer more than “labels and conclusions” or

  “a formulaic recitation of the elements of the cause of action”). Ultimately, the question

  is “‘not whether [the plaintiff] will ultimately prevail’ . . . but whether [the] complaint [is]

  sufficient to cross the federal court’s threshold.” Skinner v. Switzer, 562 U.S. 521, 529-

  30 (2011) (citations omitted).

         In deciding a motion under Rule 12(b)(6), the Court must construe the complaint

  in the light most favorable to the plaintiff, accept as true all well-pled factual allegations,

  and draw all reasonable inferences in favor of the plaintiff. Bassett v. Nat’l Collegiate

  Athletic Ass’n, 528 F.3d 426, 430 (6th Cir. 2008). The Court “may consider the



                                                  10
Case 2:17-cv-10310-VAR-SDD   ECF
        Case 8:17-cv-00361-TDC   No. 138 292-1
                               Document   filed 07/10/19   PageID.2742
                                                  Filed 07/12/19 Page 11 Page
                                                                         of 21 11 of 21



  Complaint and any exhibits attached thereto, public records, items appearing in the

  record of the case and exhibits attached to defendant’s motion to dismiss so long as

  they are referred to in the Complaint and are central to the claims contained therein.” Id.

  IV.    ANALYSIS

         Defendants argue that the Court should dismiss Plaintiffs’ claims as a matter of

  law, because the Supreme Court rejected both statutory and constitutional challenges to

  the Proclamation in Hawaii, such that Hawaii forecloses Plaintiffs’ suit. Defendants also

  say the Organizational Plaintiffs lack standing to bring Establishment Clause claims,

  and the Court should dismiss two of the Individual Plaintiffs for improper venue.

         A.     Plaintiffs Have Standing to Bring an Establishment Clause Claim

         Defendants say the Organizational Plaintiffs lack standing to bring an

  Establishment Clause claim.

         Plaintiffs argue that because Defendants make a facial attack on subject matter

  jurisdiction, the Court must accept the allegations in the complaint as true; under this

  deferential standard, Organizational Plaintiffs say they have standing on three grounds:

  in their own right, on behalf of their members, and to assert the rights of their clients.

         Under Article III of the Constitution, federal courts are limited to deciding “Cases”

  or “Controversies.” U.S. Const. art. III, § 2. One essential element of a legal case or

  controversy is that the plaintiff has standing to sue. Hawaii, 138 S. Ct. at 2416.

  Standing “requires allegations—and, eventually, proof—that the plaintiff ‘personal[ly]’

  suffered a concrete and particularized injury in connection with the conduct about which

  he complains.” Id. (citation omitted); see also Barry v. Lyon, 834 F.3d 706, 715 (6th Cir.

  2016) (“Plaintiffs have standing if they suffer a ‘concrete,’ ‘particularized,’ and ‘actual’ or



                                                11
Case 2:17-cv-10310-VAR-SDD   ECF
        Case 8:17-cv-00361-TDC   No. 138 292-1
                               Document   filed 07/10/19   PageID.2743
                                                  Filed 07/12/19 Page 12 Page
                                                                         of 21 12 of 21



  ‘imminent’ injury that is caused by a defendant’s conduct and is likely to be ‘redressed

  by a favorable decision.’” (citation omitted)). “In a case arising from an alleged violation

  of the Establishment Clause, a plaintiff must show, as in other cases, that he is ‘directly

  affected by the laws and practices against which [his] complaints are directed.’” Hawaii,

  138 S. Ct. at 2416 (citation omitted).

          In addition to having standing in its own right, an association has standing to

  bring suit on behalf of its members if: (1) the association’s members have standing; (2)

  the interests at stake are relevant to the organization’s purpose; and (3) the claims and

  relief do not require the participation of individual members. Barry, 834 F.3d at 716

  (citation omitted).

          Defendants’ standing arguments fail.

          All Plaintiffs seek the same the relief under their Establishment Clause claim, and

  Defendants do not challenge the Individual Plaintiffs’ standing. The Supreme Court

  explained that “the presence of one party with standing is sufficient to satisfy Article Ill’s

  case-or-controversy requirement.” See Dep’t of Commerce v. U.S. House of

  Representatives, 525 U.S. 316, 330 (1999) (holding that the presence of one party with

  standing assures that the controversy is justiciable); Bowsher v. Synar, 478 U.S. 714,

  721 (1986) (holding that it was sufficient to confer standing under Article III where it was

  clear that at least one plaintiff had standing to challenge the constitutionality of the law

  in question, and that there was no need to “consider the standing issue as to the [other

  plaintiffs]”).

          Because the Individual Plaintiffs have standing to challenge the Proclamation

  under the Establishment Clause, this claim is justiciable and Article III’s case or



                                                12
Case 2:17-cv-10310-VAR-SDD   ECF
        Case 8:17-cv-00361-TDC   No. 138 292-1
                               Document   filed 07/10/19   PageID.2744
                                                  Filed 07/12/19 Page 13 Page
                                                                         of 21 13 of 21



  controversy requirement is satisfied; there is no need to resolve whether the

  Organizational Plaintiffs also have standing. Id.

         Furthermore, without making a conclusion, it appears that the Organizational

  Plaintiffs do sufficiently allege standing for purposes of surviving a motion to dismiss.

  Defendants’ argument to the contrary is conclusory and fails to meaningfully challenge

  the Organizational Plaintiffs’ allegations regarding standing.

         B.     Venue is Proper

         Defendants say venue is improper as to Plaintiffs Hend Alshawish and Salim

  Alshawish, and their claims should be dismissed, because they reside in New York and

  have no connection to this District. Defendants appear to abandon this argument in

  their reply brief, because they fail to address Plaintiff’s response on this issue.

  Regardless, the Court denies Defendants’ request to dismiss the claims of Hend and

  Salim Alshawish.

         Pursuant to 28 U.S.C. § 1391(e)(1)(C), venue is proper “in any judicial district in

  which . . . the plaintiff resides.” The Sixth Circuit construes the phrase “the plaintiff” in §

  1391(e)(1)(C) to mean “any plaintiff.” See Sidney Coal Co. v. Soc. Sec. Admin., 427

  F.3d 336, 345-46 (6th Cir. 2005).

         Because all Plaintiffs other than Hend and Salim Alshawish are residents of this

  District, venue is proper as to all Plaintiffs. See id.

         C.     Hawaii, 138 S.Ct. 2392 (2018), is Not Dispositive of Plaintiffs’ Claims

         Unlike a typical motion to dismiss, Defendants do not challenge the sufficiency of

  Plaintiffs’ factual allegations. Rather, Defendants argue that the Supreme Court’s




                                                13
Case 2:17-cv-10310-VAR-SDD   ECF
        Case 8:17-cv-00361-TDC   No. 138 292-1
                               Document   filed 07/10/19   PageID.2745
                                                  Filed 07/12/19 Page 14 Page
                                                                         of 21 14 of 21



  decision in Hawaii governs all three of Plaintiffs’ claims, and that all three claims fail as

  a matter of law under Hawaii, regardless of Plaintiffs’ factual allegations.

         Plaintiffs say Hawaii was an Establishment Clause case; they claim that their

  equal protection and freedom of speech and association claims are subject to different

  standards of review. Plaintiffs also say that Hawaii is not dispositive of their

  Establishment Clause claim or other claims because the issue there – whether plaintiffs

  demonstrated that they were likely to succeed for purposes of a preliminary injunction –

  is materially different than whether Plaintiffs plausibly allege violations of their

  constitutional rights for purposes of a motion to dismiss, when the Court must view the

  complaint in the light most favorable to them.

         The Court agrees with Defendants that the same standard – i.e., the standard set

  forth in Kleindienst v. Mandel, 408 U.S. 753 (1972) and applied in Hawaii to the

  plaintiffs’ Establishment Clause claim – applies to all three of Plaintiffs’ claims. See

  Hawaii, 138 S.Ct. at 2419 (explaining that “Mandel’s narrow standard of review” applies

  “across different contexts and constitutional claims, including visa denials and “broad

  congressional” policies, and “‘has particular force’ in admission and immigration cases

  that overlap with ‘the area of national security’” (citing Fiallo v. Bell, 430 U.S. 787, 795

  (1977), and Kerry v. Din, –– U.S. ––, 135 S. Ct. 2128, 2141 (2015) (Kennedy, J.,

  concurring))); see also IRAP, 373 F. Supp. 3d at 669-70 (concluding that Mandel’s

  standard “applies equally to all of Plaintiffs' [c]onstitutional [c]laims,” including their

  Establishment Clause claim and their “other constitutional claims alleging that the

  Proclamation violates the equal protection and procedural due process components of

  the Fifth Amendment, the right to freedom of speech under the First Amendment, and



                                                 14
Case 2:17-cv-10310-VAR-SDD   ECF
        Case 8:17-cv-00361-TDC   No. 138 292-1
                               Document   filed 07/10/19   PageID.2746
                                                  Filed 07/12/19 Page 15 Page
                                                                         of 21 15 of 21



  the right to freedom of association under the First Amendment”). “The analysis does

  not differ depending on the right that is alleged to have been impinged.” IRAP, 373 F.

  Supp. 3d at 670.

         However, in arguing that Hawaii forecloses Plaintiffs’ claims as a matter of law,

  Defendants misconstrue the Supreme Court’s holding.

             1.    Summary of the Supreme Court Decision and the Mandel Standard

         In concluding that the plaintiffs failed to demonstrate a likelihood of success on

  the merits of their Establishment Clause claim, the Supreme Court applied the legal

  standard set forth in Mandel; under this standard, courts ask whether the policy is

  “facially legitimate and bona fide.” Hawaii, 138 S. Ct. at 2419-20.

         While declining to “define the precise contours” of the Mandel inquiry in Hawaii,

  the Supreme Court concluded that it should “look behind the face of the Proclamation to

  the extent of applying rational basis review.” Id. at 2420. In consideration of Din,

  looking behind the face of the Proclamation would be relevant to assessing the “bona

  fide” prong; if there is an “affirmative showing of bad faith on the part of the [decision

  maker],” the Court may look behind the action to evaluate whether its justification was

  bona fide. See Din, 135 S. Ct. at 2141.

         The Supreme Court explained that the rational basis standard of review

  “considers whether the entry policy is plausibly related to the Government’s stated

  objective to protect the country and improve vetting processes,” and that the Court “will

  uphold the policy so long as it can reasonably be understood to result from a

  justification independent of unconstitutional grounds.” Hawaii, 138 S. Ct. at 2420.




                                               15
Case 2:17-cv-10310-VAR-SDD   ECF
        Case 8:17-cv-00361-TDC   No. 138 292-1
                               Document   filed 07/10/19   PageID.2747
                                                  Filed 07/12/19 Page 16 Page
                                                                         of 21 16 of 21



         Applying the Mandel standard, the Supreme Court found that the Proclamation

  was facially neutral as to religion and was premised on legitimate national security

  interests. Hawaii, 138 S. Ct. at 2420-21. The Court acknowledged the extrinsic record

  presented by the plaintiffs – highlighting President Trump’s hostility toward Muslims and

  how the Proclamation’s stated concerns about vetting protocols and national security

  were not legitimate but mere pretext for discriminating against Muslims; however, the

  Court concluded that, “because there is persuasive evidence that the entry suspension

  has a legitimate grounding in national security concerns, quite apart from any religious

  hostility, we must accept that independent justification.” Id. at 2421.

         Thus, the Court found that, “[u]nder these circumstances, the Government has

  set forth a sufficient national security justification to survive rational basis review. . . .We

  simply hold today that plaintiffs have not demonstrated a likelihood of success on the

  merits of their [Establishment Clause] claim.” Id. at 2423.

              2.   Plaintiffs Allege Plausible Constitutional Challenges to the
                   Proclamation and Survive Dismissal Under Rule 12(b)(6)

         As set forth above, supra Section IV(C), the Mandel standard and rational basis

  review applies to each of Plaintiffs’ claims.

         Although rational basis is a highly deferential standard, the Supreme Court has

  invalidated governmental classifications for failing to meet this standard. See, e.g.,

  Romer v. Evans, 517 U.S. 620, 632, 635 (1996) (invalidating a state constitutional

  amendment that barred governmental action to provide legal protections to gays and

  lesbians upon finding that it was “inexplicable by anything but animus toward the class it

  affects” and “divorced from any factual context from which we could discern a

  relationship to legitimate state interests”); City of Cleburne v. Cleburne Living Center,

                                                  16
Case 2:17-cv-10310-VAR-SDD   ECF
        Case 8:17-cv-00361-TDC   No. 138 292-1
                               Document   filed 07/10/19   PageID.2748
                                                  Filed 07/12/19 Page 17 Page
                                                                         of 21 17 of 21



  473 U.S. 432, 448-50 (1985) (invalidating a zoning ordinance that required a group

  home for the mentally disabled, but not other multi-occupancy homes, to obtain a

  special use permit upon concluding that, because the evidence refuted all of the

  proffered reasons for the classification, the law “appear[ed] to . . . rest on an irrational

  prejudice against the mentally retarded”); U.S. Dep't of Agric. v. Moreno, 413 U.S. 528,

  534-36 (1973) (invalidating on rational basis review a federal restriction on providing

  food stamps to households of unrelated individuals upon finding that the proffered

  reason for the measure did not rationally support a ban on food assistance to all

  unrelated households).

         Under this precedent, the Proclamation would fail rational basis review if the

  evidence revealed that for each of its proffered purposes, either that purpose was not a

  legitimate state interest or, if legitimate, the Proclamation was not rationally related to

  that purpose – such that it was unable to be explained by anything but animus toward

  Muslims. See IRAP, 373 F. Supp. 3d at 671. Ultimately, Plaintiffs will need to provide

  evidence to refute the assertion that the Proclamation is rationally related to the national

  security goals of preventing entry of inadequately vetted individuals and inducing other

  nations to improve information sharing. See id. (citing Hawaii, 138 S.Ct. at 2421).

         Defendants say the Proclamation survives rational basis review as a matter of

  law under Hawaii; they argue that because the Supreme Court found that the

  Proclamation was facially neutral as to religion and had legitimate grounding in national

  security interests, the inquiry should end there. The Court disagrees.




                                                17
Case 2:17-cv-10310-VAR-SDD   ECF
        Case 8:17-cv-00361-TDC   No. 138 292-1
                               Document   filed 07/10/19   PageID.2749
                                                  Filed 07/12/19 Page 18 Page
                                                                         of 21 18 of 21



         The scope of the Supreme Court’s review of the Proclamation and plaintiffs’

  Establishment Clause claim was materially different than this Court’s review of Plaintiffs’

  claims at the motion to dismiss stage.

         In reviewing a motion for preliminary injunction, a court considers the “likelihood

  of success on the merits” based on a limited factual record; if a plaintiff fails to show that

  she is likely to succeed on the merits under those limited facts, a preliminary injunction

  is not appropriate. See Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008).

         When reviewing a motion to dismiss under Rule 12(b)(6), the Court is limited to

  deciding whether the complaint states a plausible claim for relief; in making this

  determination, the Court must construe the complaint in the light most favorable to the

  plaintiff, accept as true all well-pled factual allegations, and draw all reasonable

  inferences in favor of the plaintiff. Bassett, 528 F.3d at 430. Thus, denial of a motion

  for preliminary injunction does not mean that the complaint fails to state a plausible

  claim for relief.

         The Supreme Court explicitly recognized the limited nature of its holding in

  Hawaii, stating that “[u]nder these circumstances” – i.e., based on the limited record

  presented – “the Government has set forth a sufficient national security justification to

  survive rational basis review. . . .We simply hold today that plaintiffs have not

  demonstrated a likelihood of success on the merits of their [Establishment Clause]

  claim.” Hawaii, 138 S. Ct. at 2423 (emphasis added).

         Beyond their reliance on Hawaii, Defendants fail to meaningfully challenge the

  factual allegations of Plaintiffs’ Third Amended Complaint.




                                               18
Case 2:17-cv-10310-VAR-SDD   ECF
        Case 8:17-cv-00361-TDC   No. 138 292-1
                               Document   filed 07/10/19   PageID.2750
                                                  Filed 07/12/19 Page 19 Page
                                                                         of 21 19 of 21



         Such a challenge would be unavailing. Plaintiffs’ Third Amended Complaint

  contains extensive, detailed, and non-conclusory allegations that support their three

  claims. Specifically, Plaintiffs allege significant, well-pled and supported facts to refute

  that the Proclamation is rationally related to national security goals and to induce other

  nations to improve information sharing. See, supra, Section II(A), (C). It also plausibly

  alleges that the Proclamation is not able to be explained by anything but animus toward

  Muslims. Id.

         An “impermissible motive,” or animus, can include “a desire to harm a politically

  unpopular group,” or “[i]t can . . . take the form of ‘negative attitudes,’ ‘fear,’ ‘irrational

  prejudice,’ or ‘some instinctive mechanism to guard against people who appear to be

  different in some respect from ourselves.’” Bassett v. Snyder, 59 F. Supp. 3d 837, 847

  (E.D. Mich. 2014) (citations omitted). The Sixth Circuit finds the following factors

  relevant for determining whether a facially neutral state action was motivated by a

  discriminatory purpose: “(1) the impact of the official action on the group challenging the

  classification; (2) the historical background of the challenged decision, especially if it

  reveals numerous actions being taken for discriminatory purposes; (3) the sequence of

  events that preceded the state action; (4) procedural or substantive departures from the

  government’s normal procedural process; and (5) the legislative or administrative

  history.” Id. (citations omitted). Plaintiffs’ allegations go to the heart of several of these

  factors.

         Although the Proclamation is facially neutral, its impact falls predominantly on

  Muslims. This is not surprising considering that the historical background of the




                                                  19
Case 2:17-cv-10310-VAR-SDD   ECF
        Case 8:17-cv-00361-TDC   No. 138 292-1
                               Document   filed 07/10/19   PageID.2751
                                                  Filed 07/12/19 Page 20 Page
                                                                         of 21 20 of 21



  Proclamation and sequence of events preceding it “reveal[] numerous actions being

  taken for discriminatory purposes.”

         The Proclamation started as a Muslim ban, with President Trump calling for a

  total and complete shutdown of Muslims entering the United States. When asked how

  his Muslim ban would be applied by a customs agent, President Trump said the agent

  would ask, “[A]re you Muslim?” When a reporter asked, “And if [the person seeking

  entry] said yes, they would not be allowed in the country,” President Trump responded,

  “That’s correct.”

         After EO-1 and EO-2 were challenged successfully, President Trump issued the

  Proclamation and made numerous statements revealing that his true purpose remained

  to effectuate his long-desired Muslim ban; for example, he stated that they “should have

  stayed with the original Travel Ban, not the watered down, politically correct version,”

  and “the travel ban into the United States should be far larger, tougher, and more

  specific – but stupidly, that would not be politically correct!”

         The same day the Proclamation was issued, the President Trump’s deputy press

  secretary said that “the companion [P]roclamation” – i.e., a companion to EO-1 and EO-

  2 – addresses the issues President Trump had been talking about for years, “from the

  campaign trail to the White House.” Notably, what President Trump made explicit while

  on the campaign trail was his desire and intention to ban Muslims from entering the

  United States – even if it meant framing the ban in terms of “territories.” President

  Trump has never disguised his true goal or the purpose of the ban; at all steps up to

  and after issuing the Proclamation, he has admitted that “[t]he Muslim Ban is something




                                                20
Case 2:17-cv-10310-VAR-SDD   ECF
        Case 8:17-cv-00361-TDC   No. 138 292-1
                               Document   filed 07/10/19   PageID.2752
                                                  Filed 07/12/19 Page 21 Page
                                                                         of 21 21 of 21



  that in some form has morphed into extreme vetting from certain areas of the world”

  because “[p]eople were so upset when I used the word ‘Muslim.’”

         Accepting Plaintiffs’ allegations as true and drawing all inferences in their favor –

  as is required at this stage – it is reasonable to infer that the “morphed” executive orders

  and “companion” Proclamation “rest on an irrational prejudice against [Muslims],”

  Cleburne, 473 U.S. at 450, and are “inexplicable by anything but animus toward

  [Muslims],” Romer, 517 U.S. at 632, especially considering that President Trump

  admitted that the “Muslim ban” only morphed into “extreme vetting” because “people

  were so upset” when he vociferously discriminated against Muslims.

         Plaintiffs plausibly allege sufficient facts to demonstrate that the Proclamation is

  not rationally related to national security goals of preventing inadequately vetted

  individuals and inducing other nations to improve information sharing. See IRAP, 373

  F. Supp. 3d at 676. Indeed, Plaintiffs present sufficient evidence that the Proclamation

  is unable to be explained by anything but animus towards Muslims.

         Plaintiffs survive dismissal under Rule 12(b)(6).

  V.     CONCLUSION

         Defendants’ Motion to Dismiss Plaintiffs’ Third Amended Complaint is DENIED.

         IT IS ORDERED.
                                                    s/ Victoria A. Roberts
                                                    Victoria A. Roberts
                                                    United States District Judge
  Dated: July 10, 2019




                                               21
